W. Alleíí, J.
The drain-pipe was part of the house. The house was built upon a street in which there was a sewer, and was fitted for the use of the city water, to which connection with the sewer was essential. The piping, inside of the house, and outside of it to the sewer, was necessary to the use of the house and a part of it, and was included in the contract for building it. The house would be incomplete and unfinished without the pipe, and it would pass by a deed of the house as a part of it. It is immaterial whether it was inside or outside the walls of the house, or whether it was above ground or under ground, or whether it extended one foot or thirty feet. It is immaterial also whether the fee of the land in the street was or was not in the owner of the lot. It must be assumed that the pipe was rightfully laid to the sewer, even if the fee of the street was not in the respondent. The pipe did not become the property of the owner of the fee of the street, but belonged to the owner of the house, and he had an interest in the soil of the street to sustain his pipe, which could pass by a deed of the lot.
Currier was employed by the respondent to erect the house, including the laying of the pipe. Wright contracted with Currier to lay the pipe at a fixed price, and employed the petitioner to do the labor and furnish the materials. Wright was authorized to consent to the work done by the plaintiff. Parker v. Bell, 1 Gray, 429. But if Wright had not authority, Currier certainly had, and the work was done by the petitioner with his knowledge, and implied, if not express consent. According to the report, the lien must be established for the sum of $81.83, and interest from the time of filing the petition.
' Ordered accordingly.